                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                                UNITED STATES DISTRICT COURT

                                       9                             NORTHERN DISTRICT OF CALIFORNIA
                                      10

                                      11   MARK ENNIS,                                           )   CASE NO. 3:18-cv-01617-WHO
Gordon Rees Scully Mansukhani, LLP




                                                                                                 )
  633 West Fifth Street, 52nd Floor




                                      12                                 Plaintiff,              )   Judge: William H. Orrick
                                                                                                     Courtroom 2
      Los Angeles, CA 90071




                                                                                                 )
                                      13          vs.                                            )
                                                                                                 )   ORDER RE DISMISSAL OF ENTIRE
                                      14   AETNA LIFE INSURANCE COMPANY; and                         ACTION WITH PREJUDICE
                                                                                                 )
                                           TRINET GROUP, INC. LONG TERM
                                      15   DISABILITY PLAN,                                      )
                                                                                                 )   Complaint Filed: March 14, 2018
                                      16                                 Defendants.             )
                                                                                                 )
                                      17                                                         )
                                                                                                 )
                                      18

                                      19
                                                  The parties having stipulated that this matter has been resolved in its entirety with each
                                      20
                                           side to bear its own attorney’s fees and costs, this matter is hereby dismissed with prejudice.
                                      21
                                                  IT IS SO ORDERED:
                                      22

                                      23   Date: February 12, 2019               ________________________________________
                                                                                       William H. Orrick
                                      24                                               UNITED STATES DISTRICT JUDGE
                                      25

                                      26
                                      27

                                      28                                                   -1-
                                                                                                                  CASE NO. 3:18-cv-01617-JCS
                                           [PROPOSED] ORDER RE DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
